United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 18, 2015                 Decided July 22, 2016

                         No. 14-1155

                    ANTHONY W. PERRY,
                       PETITIONER

                              v.

            MERIT SYSTEMS PROTECTION BOARD,
                      RESPONDENT


            On Petition for Review of a Decision
            of the Merit Systems Protection Board


    Rebecca Taibleson, appointed by the court, argued the
cause for petitioner. With her on the briefs were Devin S.
Anderson and Christopher Landau, all appointed by the court.

    Anthony W. Perry, pro se, filed the brief for petitioner.

    Stephen W. Fung, Attorney, Merit Systems Protection
Board, argued the cause and filed the brief for respondent.

    Before: GRIFFITH, SRINIVASAN and MILLETT, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge SRINIVASAN.
                              2

     SRINIVASAN, Circuit Judge: When a federal agency takes
a significant adverse employment action against an employee,
the employee can appeal to the Merit Systems Protection
Board. If the Board then rules against the employee, she can
seek review of the Board’s decision in a federal court. But
which federal court? That is the question we confront in this
case. There are two possible answers: the Federal Circuit or
a federal district court.

     As a general matter, Board decisions are reviewed in the
Federal Circuit. An exception to that default rule arises with
so-called “mixed cases.” Mixed cases are ones in which an
employee not only challenges an adverse action within the
Board’s jurisdiction but also alleges discrimination in
violation of certain federal statutes. If the Board in a mixed
case rules against the employee on the merits of her
discrimination claim, she must seek review in district court,
not the Federal Circuit.

     Our court has held, though, that the mixed-case exception
does not apply if the Board dismisses the employee’s appeal
for lack of jurisdiction without reaching the merits of her
discrimination claim. In that circumstance, review lies in the
Federal Circuit rather than district court. Powell v. Dep’t of
Def., 158 F.3d 597 (D.C. Cir. 1998). This case involves
exactly that situation. So in the normal course, our precedent
in Powell would straightforwardly dictate transferring this
case to the Federal Circuit.

     It turns out the path is not so straightforward because of
the Supreme Court’s intervening decision in Kloeckner v.
Solis, 133 S. Ct. 596 (2012). In Kloeckner, the Court held
that when the Board dismisses a mixed-case appeal without
reaching the merits on a procedural ground—there,
                              3
untimeliness—judicial review resides in district court (as
when the Board reaches the merits), not the Federal Circuit.
The question we now address is whether Kloeckner
effectively overruled our decision in Powell. That is, does
Kloeckner’s result for pre-merits procedural dismissals
eviscerate Powell’s contrary result for pre-merits
jurisdictional dismissals?

     We find that the answer is no, and that we remain bound
by our precedent in Powell. We therefore transfer this case to
the Federal Circuit.

                              I.

     Anthony Perry, the appellant in this case, worked for the
Census Bureau until 2012. In 2011, the Bureau sent Perry a
memorandum notifying him that he would be terminated
because of problems with his attendance. The Bureau alleged
that Perry had refused to document his hours properly and had
been absent from his desk for hours at a time. Perry
responded, explaining that he had an informal agreement with
his supervisor allowing him to take walking breaks during the
workday due to his osteoarthritis.

     In August 2011, Perry entered into a settlement
agreement with the Bureau. The agreement settled the
disciplinary action in exchange for Perry’s early retirement
and his completion of a thirty-day suspension. It also
required Perry to dismiss discrimination claims he had
separately filed with the Equal Employment Opportunity
Commission. Although Perry later expressed his desire to
continue working, he retired in April 2012 per the settlement
agreement.
                               4
     Perry then appealed his suspension and retirement to the
MSPB. He alleged that the Bureau’s complaints about his
performance resulted from discrimination based on his race,
age, and disability, and also constituted retaliation against him
for bringing his discrimination claims. Perry further claimed
that, because of the discrimination and because the Bureau
had misrepresented his appeal rights, his settlement agreement
with the Bureau had been coerced.

     The MSPB’s jurisdiction hinged on Perry’s claim that the
settlement had been involuntary: because the Board generally
lacks jurisdiction to review voluntarily accepted actions, see 5
U.S.C. § 7512(1)-(5); 5 C.F.R. § 752.401(b)(9); Garcia v.
Dep’t of Homeland Sec., 437 F.3d 1322, 1328 (Fed. Cir.
2006), its jurisdiction in this case depended on the validity of
Perry’s contention that the settlement—and hence, the
resulting suspension and retirement—had been involuntary.
An administrative law judge rejected Perry’s claims of
coercion, finding that the retirement and suspension had been
imposed pursuant to a voluntary agreement. The judge thus
dismissed the case for lack of jurisdiction. The MSPB, after
remanding the case once for reasons not relevant here,
affirmed the dismissal for lack of jurisdiction.

     Perry, proceeding pro se, filed a petition for review of the
Board’s dismissal in this court. We appointed an amicus
curiae to present argument on whether this court has
jurisdiction, and, if not, whether the case should be transferred
to the Federal Circuit or a federal district court. Because
Perry has fully joined amicus’s arguments on those issues, we
will refer to them collectively as Perry.
                               5
                               II.

     The question we confront is which federal court has
jurisdiction to review the Board’s dismissal of Perry’s case.
We can quickly rule out one court—ours. Although Perry
initially petitioned for review in this court, he now
acknowledges that this court lacks jurisdiction. The Board
agrees, and so do we. The statute under which Perry initially
brought the case to us, 5 U.S.C. § 7703(b)(1)(B), allows for
jurisdiction in any court of appeals over cases in which the
employee exclusively makes whistleblower claims. That
provision, as all parties agree, has no application to this case.

     Although this court lacks jurisdiction, we can transfer the
case to a court in which it could have been brought originally.
See 28 U.S.C. § 1631. And while the parties agree that the
case should be transferred from here, they disagree about
where it should go. Perry contends that jurisdiction to review
the Board’s decision lies in federal district court. The Board
argues that the case instead belongs in the Federal Circuit.
We conclude that our precedent requires transferring the case
to the Federal Circuit.

     Before turning to which court has jurisdiction to review
the MSPB’s decision, we briefly set out which cases can go to
the Board in the first place. Not every type of adverse
employment action can be appealed to the Board. Rather, to
come within the Board’s jurisdiction, the action must be
sufficiently serious—e.g., a termination or a suspension of
longer than fourteen days. See 5 U.S.C. §§ 7512, 7513(d).
Additionally, as explained, the contested action generally
cannot have been voluntarily undertaken by the employee.

     Let’s assume the employee brings to the Board a case
that meets those criteria and thus lies within the MSPB’s
                               6
jurisdiction. If the Board renders a decision against her, she
may seek judicial review pursuant to the Civil Service Reform
Act, 5 U.S.C. § 1101 et seq. As a general matter, review of
Board decisions lies in the Federal Circuit. 5 U.S.C.
§ 7703(b)(1)(A).       There is an exception to that rule for
certain “[c]ases of discrimination,” as to which review lies in
federal district court. Id. § 7703(b)(2).

     The statute defines the cases falling within that exception
as ones in which an employee “(A) has been affected by an
action which [she] may appeal to the Merits Systems
Protection Board, and (B) alleges that a basis for the action
was discrimination prohibited by” enumerated federal laws.
Id. § 7702(a)(1). Such cases have come to be known as
“mixed cases.” E.g., Kloeckner, 133 S. Ct. at 602, 604. The
upshot is that, whereas review of MSPB decisions normally
resides in the Federal Circuit, “mixed cases—those appealable
to the MSPB and alleging discrimination”—“shall be filed in
district court.” Id. at 604.

     But where should an employee seek judicial review in a
situation in which she brought to the MSPB what she believed
was a mixed case, but the Board dismissed her appeal for lack
of jurisdiction upon deciding that the case was not in fact
“appealable to the MSPB”? Id. That happened here: Perry
sought review in the MSPB of a case in which he “alleg[ed]
discrimination,” id., but the Board dismissed his appeal for
lack of jurisdiction based on a conclusion that his retirement
and suspension had been voluntary.

    We previously faced the same situation in Powell v.
Department of Defense, 158 F.3d 597. There, after concerns
had been raised about Lawana Powell’s absences from work,
she agreed to a transfer to a temporary position which expired
soon thereafter. Id. at 597. Powell appealed to the MSPB,
                              7
arguing that her separation had been involuntary and that the
agency had discriminated against her. Id. The Board
dismissed her appeal for lack of jurisdiction upon finding that
her acceptance of the transfer had been voluntary. Id. at 597-
98. She sought review in district court on the assumption
that her case was a mixed case. But the district court “ruled
that Powell’s case was not a true mixed case because it
included only a discrimination claim and not a Board-
jurisdictional claim.” Id. at 598. We agreed, holding that the
Federal Circuit—not the district court—was the proper forum
for Powell’s appeal. Id. at 599-600.

     Powell is materially indistinguishable from this case.
Like Powell, Perry resolved a disciplinary issue by agreeing
to a significant employment action that could be appealed to
the Board if involuntary (in this case, mandatory retirement
and a thirty-day suspension). Like Powell, Perry then claimed
that his agreement had been involuntary due to
discrimination. As in Powell, the Board disagreed, finding
that the agreement was voluntary and thus dismissing the
appeal for lack of jurisdiction. And like Powell, Perry
contends that review of the Board’s dismissal lies in district
court. We rejected that argument in Powell. As a result,
unless there has been some controlling change in the law in
the interim, our precedent in that case would require us to
conclude that Perry’s appeal, like Powell’s, belongs in the
Federal Circuit rather than in district court.

     Perry argues that Powell no longer binds us because of
the Supreme Court’s intervening decision in Kloeckner v.
Solis, 133 S. Ct. 596. As we have explained, “a circuit
precedent eviscerated by subsequent Supreme Court cases is
no longer binding on a court of appeals.” Dellums v. U.S.
Nuclear Regulatory Comm’n, 863 F.2d 968, 978 n.11 (D.C.
Cir. 1988). “The question” for us is whether the intervening
                               8
Supreme Court decision “effectively overrules, i.e.,
‘eviscerates’” our prior precedent. United States v. Williams,
194 F.3d 100, 105 (D.C. Cir. 1999) (alteration omitted)
(quoting Dellums, 863 F.3d at 978 n.11), abrogated on other
grounds by Apprendi v. New Jersey, 530 U.S. 466 (2000).
Here, consequently, we ask whether Kloeckner “effectively
overrules” or “eviscerates” Powell, such that Powell is
incompatible with Kloeckner. We conclude it does not.

     For starters, all sides agree that Kloeckner did not involve
the precise issue raised by both this case and Powell. See
Amicus Reply Br. 9-10 n.2; Respondent Br. 18-21. In the
latter cases, the Board dismissed the employee’s appeal for
lack of jurisdiction, holding that it could not hear the appeal
because the challenged action was voluntary. See Powell, 158
F.3d at 597-98. Kloeckner did not involve a jurisdictional
dismissal. There was no doubt that Kloeckner alleged an
adverse action within the Board’s jurisdiction—she had been
fired. Kloeckner, 133 S. Ct. at 602. The Board instead
dismissed her claim on the procedural ground of untimeliness.
Id. at 603. And each time the Kloeckner Court described the
question before it, it specifically defined the issue by
reference to MSPB dismissals on “procedural grounds.” Id. at
600, 602, 603, 607.

     The Court did so, moreover, with awareness of the
potential distinction between procedural and jurisdictional
dismissals. In explaining that it had granted review to
“resolve a Circuit split on whether an employee seeking
judicial review should proceed in the Federal Circuit or in a
district court when the MSPB has dismissed her mixed case
on procedural grounds,” the Court cited—as the cases making
up the district-court side of the split—decisions from the
Second and Tenth Circuits. Id. at 603 & n.3 (citing Harms v.
IRS, 321 F.3d 1001 (10th Cir. 2003); Downey v. Runyon, 160
                              9
F.3d 139 (2d Cir. 1998)). And in both of those decisions, the
courts of appeals had suggested a distinction between
procedural and jurisdictional dismissals. See Harms, 321
F.3d at 1007-08; Downey, 160 F.3d at 145-46. In Harms, the
Tenth Circuit expressly drew a divide between “dismissals by
the MSPB on procedural . . . grounds,” which it held must be
appealed to district court, “as opposed to [dismissals on]
jurisdictional[] grounds,” which under that court’s precedent
must go to the Federal Circuit. 321 F.3d at 1007. The
Supreme Court in Kloeckner, aware of the Tenth Circuit’s
decision in Harms, repeatedly said that it was addressing only
the proper forum for appealing MSPB dismissals on
“procedural grounds.”

     In the oral argument in Kloeckner, the Justices’ questions
likewise manifested awareness of the potential distinction
between procedural and jurisdictional dismissals. Justice
Sotomayor, after noting that “[e]very circuit court
unanimously holds that jurisdictional dismissals should go
only to the Federal Circuit,” suggested that the argument for
Federal-Circuit jurisdiction “has more legs” in the
jurisdictional context because “[t]he point is that you’re only
permitted to go to district court on issues of discrimination
that are within the Board’s jurisdiction.” Transcript of Oral
Argument at 21-22, Kloeckner, 133 S. Ct. 596 (No. 11-184)
(Resp. Supp. App. 22-23). Similarly, Justice Kagan—who
would later author the Court’s unanimous opinion—observed
that there “seem[ed] to be a good deal of difference between
the question, what happens to something that is clearly a
mixed case, and alternatively, the question of whether
something is a mixed case; that is, whether it includes a claim
about an action which the employee may appeal to the
MSPB.” Id. at 23-24 (Resp. Supp. App. 24-25). She
suggested that “one could think that questions about what can
be appealed to the MSPB ought to go to the Federal [C]ircuit
                              10
under this statutory language in a way that questions that are
involved in this case do not.” Id. at 24 (Resp. Supp. App. 25).

     Of course, we do not mean to suggest that statements
made in the course of questioning at oral argument can
profitably be parsed for reliable indications of the speaker’s
position on the subject addressed. We therefore do not cite
the Justices’ questions during the Kloeckner oral argument in
support of the proposition that they had necessarily decided
there is a material distinction between procedural and
jurisdictional dismissals (with the former appealed to district
court and the latter to the Federal Circuit). Rather, the
Justices’ questions—like the Court’s citation of the Second
and Tenth Circuits’ opinions—indicate something more
modest: awareness of the possibility of such a distinction. In
that light, we understand Kloeckner’s repeated (and
consistent) references to “procedural” dismissals to have been
made in the context of awareness of an argument that
jurisdictional dismissals are different.

     Of course, even though Kloeckner involved procedural
rather than jurisdictional dismissals, and even assuming the
Court fashioned its decision with awareness that the
distinction might be a material one, in theory the Court still
might have “effectively overrule[d]” our precedent in Powell
if its decision in fact turned out to be incompatible with
Powell. Williams, 194 F.3d at 105; see Davis v. U.S.
Sentencing Comm’n, 716 F.3d 660, 664-66 (D.C. Cir. 2013).
But unless Powell has been eviscerated in that manner, we, as
a panel, have no leeway to depart from it. We find no such
incompatibility here. In reaching that result, we agree with
the one other court of appeals to have addressed the same
issue: the Federal Circuit has held that its pre-Kloeckner
decisions directing appeals from MSPB jurisdictional
dismissals to its own court remain good law in the wake of
                              11
Kloeckner. Conforto v. MSPB, 713 F.3d 1111, 1116-19 (Fed.
Cir. 2013). We arrive at the same conclusion about our own
parallel precedent in Powell.

     In finding that Powell is not necessarily incompatible
with Kloeckner, we focus on the statute’s description of a
mixed case. Recall that an appeal from an MSPB decision
generally belongs in the Federal Circuit unless the case
appealed from is a mixed case, in which event review lies in
the district court. The statute describes a mixed case as one in
which the employee both alleges discrimination and “has been
affected by an action which [she] may appeal to the” MSPB.
5 U.S.C. § 7702(a)(1)(A) (emphasis added). Kloeckner thus
describes “mixed cases” as “those appealable to the MSPB
and alleging discrimination.” 133 S. Ct. at 604 (emphasis
added).

     The emphasized statutory language suggests a distinction
between jurisdictional dismissals (like those in this case and
Powell) and procedural dismissals (like the one in Kloeckner).
See Conforto, 713 F.3d at 1118. As to the former, when an
employee brings a case she believes qualifies as a mixed case
to the MSPB but the Board dismisses her appeal based on a
lack of jurisdiction, the Board necessarily concludes that she
has not “been affected by an action which [she] may appeal to
the” MSPB. 5 U.S.C. § 7702(a)(1)(A). She instead has been
affected by an action which she may not appeal to the MSPB.
The case, in other words, turns out not to be a mixed case
after all—it is not one “appealable to the MSPB.” Kloeckner,
133 S. Ct. at 604.

    When the Board dismisses an appeal on a procedural
ground, however, the case may still be viewed as one in
which the employee was “affected by an action which [she]
may appeal to the” MSPB. 5 U.S.C. § 7702(a)(1)(A). In
                              12
such cases, the action was amenable to an appeal to the
Board, but her appeal was dismissed on some procedural
ground. In Kloeckner, accordingly, the Court said that “[n]o
one here contests that Kloeckner brought a mixed case—that
she was affected by an action (i.e., removal) appealable to the
MSPB and that she alleged discrimination.” 133 S. Ct. at
604. The Board dismissed her appeal, not because the case
was unappealable, but because the appeal was untimely. Id.

     Perry argues that Kloeckner eviscerates any effort to
distinguish between jurisdictional and procedural dismissals
on the theory that only the latter involves “an action which the
employee . . . may appeal to the” MSPB. 5 U.S.C.
§ 7702(a)(1)(A). According to Perry, even if Kloeckner
described mixed cases as ones “appealable to the MSPB,” that
language is no less applicable to appeals dismissed on
procedural grounds than to appeals dismissed on jurisdictional
grounds. In either case, Perry contends, the case was not
“appealable to the MSPB.” See Kloeckner, 133 S. Ct. at 604.
The Federal Circuit found that argument unpersuasive. See
Conforto, 713 F.3d at 1118 n.1. We, too, conclude that the
argument does not compel finding Kloeckner’s result for
procedural dismissals incompatible with Powell’s result for
jurisdictional dismissals.

     First, jurisdictionally barred appeals differ from
procedurally barred appeals because the former were never
“appealable to the MSPB.” Kloeckner, 133 S. Ct. at 604. In
the latter situation, by contrast, the employee can be seen to
have “been affected by an action which [she] may appeal to
the” MSPB. 5 U.S.C. § 7702(a)(1)(A). That statutory
language draws attention to the contested “action,” and in the
case of a procedural dismissal, the action affecting the
employee is one she can appeal to the Board. It may turn out
that she brings her appeal in a procedurally deficient
                              13
fashion—such as by bringing it too late—but the action itself
was appealable. That is not the case with a jurisdictional
dismissal.

     In addition, with procedurally defective appeals, unlike
jurisdictionally barred appeals, the Board can excuse the
procedural error and permit the appeal to go forward. As the
Federal Circuit explained, the “Board has the authority to
entertain appeals that are procedurally defective under its own
regulations, but it may not hear a case over which it lacks
jurisdiction.” Conforto, 713 F.3d at 1118 n.1 (citation
omitted).     The applicable regulations give the Board
discretion to “revoke, amend, or waive” any regulatory
requirement “unless a statute requires application of the
regulation.”    5 C.F.R. § 1201.12; see also 5 C.F.R.
§ 1201.22(c) (enabling Board to excuse untimeliness if “a
good reason for the delay is shown”).

     For those reasons, procedural dismissals can be
understood to involve an employee “affected by an action
which [she] may appeal to the Board,” in a way that
jurisdictional dismissals cannot. 5 U.S.C. § 7702(a)(1)(A).
That suffices to show that Kloeckner did not necessarily
overrule or eviscerate Powell.

     Finally, Perry raises a series of arguments that equally
could have been made at the time we decided Powell. For
instance, he contends that the statute contains a number of
deadlines whose effective operation would require knowing
whether a case qualifies as a mixed case in advance of the
Board’s ultimate decision about its jurisdiction. See, e.g., id.
§ 7702(a)(2), (e)(1)(B), (e)(2). As a result, he submits, the
forum for judicial review cannot vary based on the Board’s
eventual decision about its jurisdiction. Such a result, Perry
further contends, would give rise to unwarranted uncertainty
                              14
about the proper forum for judicial review. Whatever else
may be true about those arguments, we have no occasion to
consider them for the following reason: they gain no
additional traction from the Supreme Court’s decision in
Kloeckner, and we therefore have no authority to rely on them
as a basis for reconsidering our precedent in Powell.

     The same is true of Perry’s argument that it would make
sense for judicial review to reside in federal district courts
because jurisdictional dismissals grounded in the
voluntariness of the challenged employment action (as in this
case) can overlap with the merits of a discrimination claim.
That contention not only could have been made in Powell, but
we in fact specifically considered (and rejected) it. See 158
F.3d at 599-600. Kloeckner affords us no license to revisit
that conclusion. Rather, we are bound to adhere to Powell’s
direction that, when the Board dismisses an appeal for lack of
jurisdiction, “the boundaries of the Board’s [own] jurisdiction
should be subject to uniform interpretation in a single
forum—the Federal Circuit.” Id. at 600.

     In short, we remain bound by Powell. And in accordance
with our precedent in that case, we transfer this petition for
review to the Federal Circuit.

                                                   So ordered.